*427
ON PETITION FOR REHEARING

Before JOHNSON, GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:
IT IS ORDERED that the petition for rehearing filed in the above case is GRANTED and the attached opinion is substituted in all respects for the opinion-order issued June 9, 1995.
Appeal from the United States District Court for the Eastern District of Texas; William Wayne Justice, Judge.
(Opinion June 9, 1995, 5th Cir.1995, 56 F.3d 26)
Before JOHNSON, GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:
The Supreme Court has vacated this Court’s opinion in the above-captioned ease, reported as Mother Frances Hospital of Tyler, Texas v. Shalala, 15 F.3d 423 (5th Cir.1994), and has remanded this cause for further consideration in light of its recent decision in Shalala v. Guernsey Memorial Hospital, 514 U.S. -, 115 S.Ct. 1232, 131 L.Ed.2d 106 (1995). Upon further consideration, we now MODIFY the judgment of the district court to eliminate the court’s remand of the case to the Secretary of Health and then AFFIRM the judgment of the district court in all other respects.
MODIFIED AND AFFIRMED.